Citation Nr: 1435522	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  08-26 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a prostate disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran had active service from February 1978 to March 1988.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in April 2010.  A transcript of that hearing is associated with the claims file.

The issues of whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for PTSD and entitlement to an increased rating for bipolar disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Prostatitis was incurred in service; post-service symptoms of prostatitis are related to service.


CONCLUSION OF LAW

Prostatitis was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) competent evidence of a current disability; (2) competent evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service records show that the Veteran was treated for and assessed as having prostatitis and hematuria (blood in the urine) in April 1984, May 1984, August 1986, February 1988, and March 1988.  Based on this, the Board finds that there is competent evidence of in-service incurrence of prostatitis.

The Veteran filed his claim for service connection in December 2006.  VA outpatient treatment records dated in November 2005 and March 2006, just prior to when he filed his claim, show diagnoses of prostatitis.  These diagnoses are sufficiently proximate to the filing of the claim so as to constitute evidence of a current diagnosis.  Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013).  

VA outpatient treatment records also show an assessment of hematuria in December 2006, a symptom that was linked to the Veteran's prostatitis in his service treatment records.  Prostatitis was also noted as a diagnosis in March 2010 and May 2011 VA treatment reports.  Finally, the August 2011 VA examination report, which includes an examination of the Veteran, diagnosed "chronic, recurrent, nonspecific prostatitis."  As such, the Board finds that there is competent evidence of a disability during the appeal period, which is diagnosed as prostatitis.  

With regard to whether there is competent evidence of a nexus between the claimed in-service disease or injury and the present disability, the Veteran asserts that his prostatitis is related to that which he was treated for in service.  Laypersons are, at times, competent to provide opinions regarding etiology and the Board finds this evidence competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In addition, VA obtained a medical opinion on this matter in December 2012.  In a written statement, a VA nurse practitioner noted that the Veteran was treated for a sexually transmitted disease and urinary tract infection, as well as prostatitis, while he was in service.  He also had recurrent episodes of prostatitis, the last of which was in May 2011.  Currently, he had no symptoms or signs of prostatitis or any other prostate condition.

The nurse practitioner opined that it was at least as likely as not that the Veteran's chronic prostatitis in the past was related to service.  The rationale was that he was treated for a sexually transmitted disease, urinary tract infection, and prostatitis in service, which led to recurrent episodes of prostatitis in the past.  The examiner noted that there was no evidence of current prostatitis at the time the addendum opinion was provided.

The Board finds that this opinion is competent and adequate.  There is a rationale provided that is based upon an accurate recitation of the Veteran's medical history, as his service records indeed show that he was treated for, not only prostatitis as was described above, but also for nonspecific urethritis in December 1983, a lesion on his penis in June 1984, and urethral discharge in November 1985.  In October 1984, he reported a positive history of venereal disease.  He had previously denied such a history in September 1977, when he was examined prior entry into service.  

While the examiner noted that there was no evidence of prostatitis at the time of the December 2012 written statement, as already explained above, the diagnoses of prostatitis were assessed during and sufficiently proximate to the appeal period.  Therefore, this opinion is adequate and serves to provide a competent link between the in-service treatment for prostatitis and the treatment for this disorder during the appeal period.  There is no opinion of record suggesting otherwise.

As such, the Board finds that all three elements required for service connection are met, and the appeal is granted.  Finally, given that this decision represents a full grant of the benefit sought, any discussion of the duties to notify and assist is unnecessary.



ORDER

Service connection for prostatitis is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


